Case 6:20-cv-00988-ADA Document 8-22 Filed 11/02/20 Page 1 of 4




        Exhibit 19.2
    Case 6:20-cv-00988-ADA Document 8-22 Filed 11/02/20 Page 2 of 4




T-Mobile Smartphones (see product list at end for relevant models)
Infringement of the ‘790 patent
Claim 1                                    Evidence
1. An interface for receiving data from an The T-Mobile smartphone provides an
image sensor having an imaging array and interface for receiving data from an image
a clock generator for transfer to a        sensor having an imaging array and a clock
processor system comprising:               generator for transfer to a processor
                                           system.

                                            For example, an image capturing
                                            subsystem of the T-Mobile smartphone
                                            has a CMOS image sensor that includes an
                                            imaging array and a clock generator. An
                                            image processing subsystem of the T-
                                            Mobile smartphone includes a processor
                                            that processes image data. The T-Mobile
                                            smartphone includes interface circuitry
                                            that receives image data from the image
                                            capturing subsystem and transfers the
                                            image data to the processor. The interface
                                            circuitry thereby enables the transfer of
                                            image data between the image capturing
                                            subsystem, which runs in a pixel clock
                                            domain, and the image processing
                                            subsystem, which runs in a processor clock
                                            domain.
a memory for storing imaging array data     The T-Mobile smartphone provides a
and clocking signals at a rate determined   memory for storing imaging array data and
by the clocking signals;                    clocking signals at a rate determined by
                                            the clocking signals.

                                            For example, the interface circuitry of the
                                            T-Mobile smartphone includes a buffer
                                            module that stores the image data that is
                                            received from the image capturing
                                            subsystem. The buffer module has control
                                            and clock signal inputs. The buffer module
                                            clocks its internal and external signals at a
                                            rate that is determined by the input clock
                                            signals. This enables the buffer module to
                                            store the image data at a rate that is in
                                            accordance with the pixel clock domain of
                                            the image capturing subsystem.


                                                                                        1
     Case 6:20-cv-00988-ADA Document 8-22 Filed 11/02/20 Page 3 of 4




a signal generator for generating a signal      The T-Mobile smartphone provides a
for transmission to the processor system in     signal generator for generating a signal for
response to the quantity of data in the         transmission to the processor system in
memory; and                                     response to the quantity of data in the
                                                memory.

                                                For example, the interface circuitry of the
                                                T-Mobile smartphone includes interface
                                                functionality that generates a signal when
                                                the buffer module has image data that is
                                                ready for transmission to the processor.
                                                The signal indicates that the buffer module
                                                has a frame or sub-frame of image data for
                                                the processor.
a circuit for controlling the transfer of the   The T-Mobile smartphone provides a
data from the memory at a rate                  circuit for controlling the transfer of the
determined by the processor system.             data from the memory at a rate
                                                determined by the processor system.

                                                For example, the interface circuitry of the
                                                T-Mobile smartphone includes timing and
                                                control functionality that controls the
                                                transfer of image data from the buffer
                                                module to the processor. The timing and
                                                control functionality enables the image
                                                data to be transferred at a rate
                                                determined by the processor system. This
                                                enables the processor to acquire the
                                                image data at a rate that is in accordance
                                                with the processor clock domain.


Product List:

REVVL 5G TD-LTE US 128GB T790W / T790Z
REVVL 4+ TD-LTE US 5062W / 5062Z
REVVL 4 LTE US 5007W / 5007Z
REVVLRY TD-LTE US 32GB XT1952-T
REVVLRY+ TD-LTE US XT1965-T
Revvl 2 Plus LTE US 6062Z
Revvl 2 LTE US 5052W
REVVL Plus LTE US
REVVL LTE US



                                                                                              2
    Case 6:20-cv-00988-ADA Document 8-22 Filed 11/02/20 Page 4 of 4




References:

[1] REVVL 5G TD-LTE US 128GB T790W / T790Z
http://phonedb.net/index.php?m=device&id=17410&c=t-mobile_revvl_5g_td-
lte_us_128gb_t790w__t790z__tcl_t1b_5g&d=detailed_specs#section14

[2] REVVL 4+ TD-LTE US 5062W / 5062Z
http://phonedb.net/index.php?m=device&id=17409&c=t-mobile_revvl_4plus_td-
lte_us_5062w__5062z__tcl_5062

[3] REVVL 4 LTE US 5007W / 5007Z
http://phonedb.net/index.php?m=device&id=17408&c=t-
mobile_revvl_4_lte_us_5007w__5007z__tcl_5007b&d=detailed_specs#section14

[4] REVVLRY TD-LTE US 32GB XT1952-T
http://phonedb.net/index.php?m=device&id=15348&c=t-mobile_revvlry_td-
lte_us_32gb_xt1952-t__motorola_channel

[5] REVVLRY+ TD-LTE US XT1965-T
http://phonedb.net/index.php?m=device&id=15345&c=t-mobile_revvlryplus_td-
lte_us_xt1965-t__motorola_lake

[6] Revvl 2 Plus LTE US 6062Z
http://phonedb.net/index.php?m=device&id=14402&c=t-
mobile_revvl_2_plus_lte_us_6062z__tcl_6062

[7] Revvl 2 LTE US 5052W
http://phonedb.net/index.php?m=device&id=14401&c=t-
mobile_revvl_2_lte_us_5052w__tcl_5052

[8] REVVL Plus LTE US
http://phonedb.net/index.php?m=device&id=12805&c=t-
mobile_revvl_plus_lte_us&d=detailed_specs

[9] REVVL LTE US
http://phonedb.net/index.php?m=device&id=11937&c=t-
mobile_revvl_lte_us&d=detailed_specs




                                                                            3
